Citation Nr: 0212681	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  97-29 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Certified as entitlement to an increased evaluation for 
diabetes mellitus, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, AZ.

During the course of the current appeal, the RO increased the 
evaluation assigned under Diagnostic Code 7913 for diabetes 
mellitus from 20 percent to 40 percent.

The RO also collaterally granted service connection for 
various secondary aspects of the veteran's diabetes to 
include diabetic retinopathy (rated as noncompensably 
disabling); peripheral neuropathy of the left lower extremity 
(rated at 10 percent disabling); peripheral neuropathy of the 
right lower extremity (rated at 10 percent disabling); and 
what was service-connected as "diabetic left shoulder rotator 
cuffitis" (for which the rating of 10 percent was reduced to 
noncompensably disabling). 



FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1970 to September 1971.  

2.  On September 4, 2002, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the RO that the veteran was satisfied with actions taken by 
the RO, and had provided a written withdrawal of her appeal; 
a copy of that written document was received by the Board on 
September 5, 2002.





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2001).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2001). 

The appellant has herself withdrawn this appeal, in writing, 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.



ORDER

The appeal is dismissed.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

